Title: From Thomas Jefferson to Eugène MacCarthy, 3 January 1788
From: Jefferson, Thomas
To: MacCarthy, Eugène



Sir
Paris Jan. 3. 1788.

I have been later in acknoleging the receipt of your letter of the 16th. December, because Commodore Paul Jones being here it was proper to submit the claim to his information. I have now the honour to inform you that you may draw on me for the sum of seven hundred and thirty one livres three sous one denier expressing in your draught that it is for your share of prize money of the Bonhomme Richard, and at 30 days sight, because the funds are in Holland which are to answer it. Your draught in that form shall be honoured. I am with much respect Sir Your most obedient & most humble servant,

Th: Jefferson

